Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Applicant's claim for domestic priority benefit of Provisional Application no 62/609374, filed 12/22/17, is acknowledged.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  This application discloses and claims only subject matter disclosed in prior application no 16/054507, filed 8/3/18, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10596471. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are merely broader in scope than that of U.S. Patent No. 10596471. Therefore, U.S. Patent No. 10596471 “invention” meets the limitations of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 16-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willette et al. (2017/0001111).
Re Claim 1,
Willette discloses a method for incorporating non-player inputs into a gameplay session, wherein the gameplay session is at least partially generated by a computer system and at least partially transmitted to a plurality of end user devices and wherein the computer system includes one or more processors executing a video game streaming application for generating and streaming the gameplay session (Fig 19A-23, 25, 0036, 0041-0042, ¶¶0033-0034, 0052-0055, 0315), the method comprising: 
determining if a threshold number of non-players exists to trigger a generation of a plurality of game event options for potential inclusion in the gameplay session; based on said determination, generating the plurality of game event options (Fig 19A-20D, ¶¶0317, 0320, 0323-0324; the spectating system may track the size of a particular broadcaster's audience, or the combined size of the audiences for all broadcasters of a particular game, i.e. the system determines a threshold number of spectators, wherein 
transmitting data indicative of a user interface to at least some of the end user devices, wherein, when executed by at least some of the end user devices, the user interface presents the generated plurality of game event options and receives non-player inputs indicative of a desire to include at least one of the plurality of game event options into the gameplay session; determining a function of the non-player inputs; selecting at least one of the plurality of game event options based on the function of the non-player inputs; and incorporating the selected at least one of the plurality of game event options into a data stream representative of the gameplay session (Fig 21, 24A, 25-26B, ¶¶0334-0335, 0348-0349, 0353, 0355-0357, 0361; a game spectating system interface that allows spectators to affect a game being broadcast via the game spectating system, for instance, the spectator effects pane may include interactive UI elements via which spectators may specify, select, or vote on game content, game elements, or game events such as what type and how many enemies will appear at a level, what type of weapons or other gear players are given, difficulty levels, when or where enemies or other game content will appear, and so on).
Re Claim 2,
Willette discloses the threshold number of non-players is monitored in real time (Fig 19A-20D, ¶¶0142, 0158, 0317, 0320, 0323-0324).
Re Claims 3, 17,
Willette discloses the threshold number of non-players is at least 1 (Fig 19A-20D, ¶¶0142, 0158, 0317, 0320, 0323-0324).
Re Claim 4,
Willette discloses the non-players include individuals watching the gameplay session remotely on at least some of the end user devices (Fig 1A-1D; ¶¶0078-0090).
Re Claim 5,
Willette discloses the non-players include individuals watching the gameplay session live at a competitive video gaming event (¶¶0001, 0054, 0056, 0153).
Re Claims 6, 18,
Willette discloses the plurality of game event options include an occurrence of one or more earthquakes, meteor showers, storms, rain, wind, fires, lightning, or other natural disasters (¶¶0334-0335, 0348-0349, 0353, 0355-0357, 0361). In addition, it would have been an obvious matter of design choice for including an occurrence of one or more earthquakes, meteor showers, storms, rain, wind, fires, lightning, or other natural disasters, since Applicant has not disclosed that an occurrence of one or more earthquakes, meteor showers, storms, rain, wind, fires, lightning, or other natural disasters solves any stated problem.
Re Claims 7, 19,
Willette discloses the plurality of game event options include an occurrence of available items for purchase during the gameplay session (¶¶0334-0335, 0348-0349, 0353, 0355-0357, 0361). In addition, it would have been an obvious matter of design choice for including an occurrence of available items for purchase during the gameplay session, since Applicant has not disclosed that an occurrence of available items for purchase during the gameplay session solves any stated problem.
Re Claims 8, 20,

Re Claim 9, 
Willette discloses the plurality of game event options include a placement or existence of armor, weapons, treasure, or other resources available to specific players in the gameplay session (¶¶0334-0335, 0348-0349, 0353, 0355-0357, 0361). In addition, it would have been an obvious matter of design choice for including a placement or existence of armor, weapons, treasure, or other resources available to specific players in the gameplay session, since Applicant has not disclosed that placement or existence of armor, weapons, treasure, or other resources available to specific players in the gameplay session solves any stated problem.
Re Claim 10,
Willette discloses the plurality of game event options include placement or existence of hazards, threats, or challenges presented to specific players in the gameplay session (¶¶0334-0335, 0348-0349, 0353, 0355-0357, 0361). In addition, it would have been an obvious matter of design choice for including placement or existence of hazards, threats, or challenges presented to specific players in the gameplay session, since Applicant has not disclosed that placement or existence of 
Re Claim 11, 
Willette discloses the plurality of game event options include changes in a layout of a game map (¶¶0334-0335, 0348-0349, 0353, 0355-0357, 0361). In addition, it would have been an obvious matter of design choice for including changes in a layout of a game map, since Applicant has not disclosed that changing in a layout of a game map solves any stated problem.
Re Claim 12,
Willette discloses the plurality of game event options are randomly generated (¶¶0334-0335, 0348-0349, 0353, 0355-0357, 0361). 
Re Claim 13, 
Willette discloses the plurality of game event options are generated to benefit a specific player or team based on a number of non-players supporting, or opposing, the specific player or team (¶¶0334-0335, 0348-0349, 0353, 0355-0357, 0361). 
Re Claim 16,
Claim is substantially similar to claim 1. See claim for rejection on limitations.	

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON T YEN/Primary Examiner, Art Unit 3715